Title: To George Washington from John Moylan, 7 August 1782
From: Moylan, John
To: Washington, George


                  
                     Sir.
                     Philada 7th Augst 1782
                  
                  I was honored with your Letter of the 3d Instt at a moment that I was Conferring with Colonel Tilghman on the Subject of its Contents.  to him I beg leave to refer your Excellency for Such particular Information of the present State of the Department, as his Immediate Departure will not allow me time to Enter here into a Detail of—your Letter shall be Instantly layed before the Superintendant of Finance, & Every Endeavour of mine added to it’s Weight, that may Enable me to Comply wth your Wishes—tho such is at present my Situation with Regard to Engagemts I have Allready Entered into, that I much apprehend for the success of any application I may make for fresh Supplies.  Whatever be the result I Shall not fail to Communicate to your Excellency in Course.  I have to Lament that the means of Conveyance have not kept pace with the Exertions Used since my Arrival in this City to make up Deficiencies—which, when Enquired into, will I am Confidant, fully Justify my Conduct from any neglect—This observation will not appear alltogether unnecessary when your Excelly is Informed that to the want of the means of transporting them, is solely owing to the Delay of the Remainder of the Hunting Frocks, which have been for some Weeks past in Readiness to forward on to the Army. I have the honor to be with the greatest Respect & Esteem Yr Excellency’s most obedient servant
                  
                     John Moylan
                     Clor genl
                  
               